 



Exhibit 10.26

AMENDMENT NO. 5 TO
SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated
as of June 28, 2007, is by and between Digital Angel Corporation, a Delaware
corporation (the “Company”), and Imperium Master Fund, Ltd. (“Imperium”) and
Gemini Master Fund, Ltd. (“Gemini” and together with Imperium, the “Investors”),
and is made with reference to that certain Securities Purchase Agreement dated
as of February 6, 2007, as amended (the “Purchase Agreement”), between the
Company and the Investors, pursuant to which the Company issued to each Investor
a 10.25% Senior Secured Debenture (each, a “Debenture”) and a Warrant to
purchase common stock of the Company (the “Warrant”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Purchase Agreement and the Debenture, as applicable.

WHEREAS, the Company has requested that each Investor (i) consent to the
Company’s sale of all of the issued and outstanding shares of stock of its 100%
owned subsidiary, Outerlink Corporation, a Delaware corporation (“Outerlink”),
and (ii) waive defaults of financial covenants by the Company under the
Transaction Documents; and

WHEREAS, each Investor has agreed to provide the requested consent and waivers
on the terms and conditions set forth herein.

NOW THEREFORE, for consideration, the adequacy of which is hereby acknowledged
by all parties, the parties hereto hereby agree to the following:

1. Waiver of Certain Defaults under Financial Covenants. Each Investor hereby
waives any and all existing defaults under Section 4.10(b) of the Purchase
Agreement through the date of this Amendment. The Company represents and
warrants that, to the best of its knowledge, the Company is not in violation of
the financial covenants set forth in Section 4.10(b) as of the date hereof.

2. Exercise of Debenture Prepayment Option. The parties hereto hereby agree
that, notwithstanding paragraph 2 of Amendment No. 4 to the Security Purchase
Agreement, this Amendment shall constitute an effective Prepayment Notice by the
Company under the Debentures held by both Imperium and Gemini. The parties
hereto agree that the date of such Prepayment Notice is June 28, 2007 and the
Prepayment Date shall be August 27, 2007. On the Prepayment Date, the Company
shall pay to each Investor the Prepayment Amount with respect to such Investor’s
Debenture. The failure by the Company to pay the Prepayment Amount in full on
the Prepayment Date shall constitute an Event of Default.

3. Interest Rate. For the purpose of clarity, the parties hereto hereby
acknowledge that interest due on amounts under each Debenture has not been, and
shall not be, increased to



1



--------------------------------------------------------------------------------



 



15.25% as a result of the Company’s breach of Section 4.23 of the Purchase
Agreement (which Section is contained in Amendment No. 4 to the Purchase
Agreement, dated as of May 7, 2007).

4. Exchange of Warrants and Amendment to Registration Rights Agreement. (a) The
Company and Imperium shall exchange Imperium’s Warrant for a new warrant in the
form attached hereto as Exhibit A-1, the Company and Gemini shall exchange
Gemini’s Warrant for a new warrant in the form attached hereto as Exhibit A-2,
and the Company and the Investors shall enter into Amendment No. 2 to
Registration Rights Agreement (“Registration Rights Amendment”), which shall be
in substantially the same form as Exhibit B.

5. Consent. Each Investor shall enter into that certain Consent letter agreement
(“Consent”) in the form attached hereto as Exhibit C.

6. Signature Pledge. The Company shall promptly (but in no event later than
July 30, 2007) take and complete (or cause to be taken or completed) all such
actions reasonably requested by Imperium’s counsel in order to permit and
perfect the pledge of the Signature shares to Imperium.

7. Representations and Warranties.

(a) Each Investor hereby severally and not jointly represents and warrants to
the Company as of the date hereof as follows:

(i) such Investor has the requisite corporate power and authority to execute,
deliver and perform this Amendment, the Warrant Amendment, the Registration
Rights Amendment and the Consent (collectively, the “Amendment Documents”); and

(ii) each Amendment Document to which such Investor is a party constitutes such
Investor’s valid and legally binding obligation, enforceable in accordance with
its terms, subject to (x) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (y) general principles of equity.

(b) The Company hereby represents and warrants to each Investor as of the hereof
as follows:

(i) the Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware;

(ii) the Company has the requisite corporate power and authority to execute,
deliver and perform each of the Amendment Documents, and all corporate action on
the part of the Company and by its officers, directors and shareholders
necessary for the authorization, execution and delivery of, and the performance
by the Company of its obligations under each of the Amendment Documents has been
taken, and no further consent or authorization of any other party is required;



2



--------------------------------------------------------------------------------



 



(iii) each Amendment Document constitutes the Company’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity; and

(iv) the execution, delivery and performance of the Amendment Documents, and the
consummation of the transactions contemplated hereby and thereby, will not
result in any violation of any provisions of any of the Company’s organizational
documents or in a default under any provision of any instrument or contract to
which the Company is a party or by which any of its assets are bound, or in
violation of any provision of any Governmental Requirement applicable to the
Company.

8. Entire Agreement; Amendment, The Amendment Documents contain the entire
understanding of the parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither the Company nor any Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Amendment may be waived or amended other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought.

9. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of New York applicable to agreements
executed and to be performed entirely within such State.

10. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

11. Authorization. The parties hereby represent and warrant to each other that
the signatories hereto and to each other Amendment Document have full power and
authority to sign this Amendment and the other Amendment Documents for and on
behalf of the entities for which they purport to be signing and that their
signatures hereto shall be binding and enforceable upon the purported parties
hereto.

12. Effect on Purchase Agreement. All other terms and provisions of the Purchase
Agreement shall remain the same and in full force and effect.

13. Fees and Expenses. The Company and each Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of the Amendment Documents; provided, however, the Company
shall, concurrently with the execution of this Agreement, pay Imperium $7,500 in
immediately available funds as reimbursement for its out-of-pocket expenses
(including without limitation legal fees and expenses) incurred by it through
the date hereof in connection with (i) the perfection of the pledge of the
Signature shares, (ii) the negotiation and preparation of the Amendment
Documents, and (iii) the prior amendments to the Transaction Documents.

[The remainder of this page was intentionally left blank.]



3



--------------------------------------------------------------------------------



 



[Signature page to Amendment No. 5 to Securities Purchase Agreement.]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5 to
Securities Purchase Agreement as of the date set forth in the first paragraph
hereof.

COMPANY:
DIGITAL ANGEL CORPORATION
 
By: /s/ Kevin N. McGrath                  
Name: Kevin N. McGrath
Title: President and CEO

INVESTOR:
IMPERIUM MASTER FUND, LTD.
 
By: /s/ Maurice Hryshko                     
Name: Maurice Hryshko
Title: Counsel



4